Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6-10, 13-15 and 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by White et al. (6,539,968) (hereinafter White).
Regarding claim 1, White teaches a flow sensing device (Fig. 2) comprising a first body member defining an inlet port, an upstream sensor port, and a first connecting port (see annotated figure below); a second body member defining an outlet port, a downstream sensor port, and a second connecting port (see annotated figure below); a flow restricting element (56) defining a flow restricting passage and including a first end connection coupled to the first connecting port and a second end connection coupled to the second connecting port, such that the flow restricting passage is disposed between the inlet port and the outlet port, and between the upstream sensor port and the downstream sensor port (see annotated figure below); a first fluid sensor (46) assembled with the upstream sensor port; and a second fluid sensor (48) assembled with the downstream sensor port.

    PNG
    media_image1.png
    279
    462
    media_image1.png
    Greyscale

Regarding claim 2, White inherently teaches the flow restricting passage configured to provide laminar flow due to the use of a sintered metal plug having a predetermined porosity.
Regarding claims 6 and 13, White teaches the flow restricting element comprising at least a first coupling member defining at least one of the first and second end connections and a second coupling member joined with the first coupling member and defining the other of the first and second end connections (Fig. 2).
Regarding claim 7, White teaches the flow restricting passage integrally formed in the first coupling member (Fig. 2).
Regarding claim 8, White teaches the flow restricting passage is defined by a flow restricting insert assembled with the first coupling member (Fig. 3).
Regarding claim 9, White teaches the flow restricting insert being disposed in a through bore between the first and second end connections (Fig. 3).
Regarding claim 10, White teaches the flow restricting insert comprises an apertured plate (orifice, col. 1, lines 28-31).
Regarding claim 14, White teaches the flow restricting passage defined by a flow restricting insert captured between the first and second coupling members (Fig. 3).
Regarding claim 15 White teaches a fluid monitoring module comprising: a flow sensing device including (Fig. 2) a first body member defining an inlet port, an upstream sensor port, and a first connecting port; a second body member defining an outlet port, a downstream sensor port, and a second connecting port (see annotated figure above); a flow restricting element (56) defining a flow restricting passage and including a first end connection coupled to the first connecting port and a second end connection coupled to the second connecting port, such that the flow restricting passage is disposed between the inlet port and the outlet port, and between the upstream sensor port and the downstream sensor port (Fig. 2); a first fluid sensor (46) assembled with the upstream sensor port; and a second fluid sensor (48, 78) assembled with the downstream sensor port; and a controller in circuit communication with the first and second fluid sensors for receiving at least one of pressure indicating signals and temperature indicating signals from each of the first and second fluid sensors (Fig. 1), and for measuring fluid data based on the received signals.
Regarding claim 17, White teaches the fluid data comprises at least one of fluid pressure, fluid temperature and fluid flow rate (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-5, 11-12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Spiegelman (5,088,774).
Regarding claim 3, White teaches all the claimed features except for the first and second end connections comprise zero clearance connectors. Spiegelman teaches first and second end connections comprise zero clearance connectors (abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adopt the connector of Spiegelman in the device of White as a connector since such an arrangement would facilitate the repair and/or replacement of individual pipe section in a system.
Regarding claim 4, White in view of Spiegelman teach all the claimed features but do not explicitly teach the first and second end connections comprise O-ring face seal fittings. It would be within the scope of a skilled individual to include and O-ring or any other form of gasket since such an arrangement would prevent leakage at the connection.
Regarding claim 5, the first and second connecting ports extend laterally from the first and second body members in a first direction, and the flow restricting element being substantially U-shaped is nothing more than an obvious variant where the shape is formed in order to facilitate connection to the pipe system.
Regarding claims 11 and 12, the flow restricting insert comprising a threaded apertured insert installed in a female threaded portion of the first coupling member or the flow restricting insert being disposed in one of the first and second end connections is nothing more than obvious design choice for inserting and connecting a restriction element in the piping system since such an arrangement would provide ease of installation of the restricting element in the pipe.
Regarding claim 16, White in view of Spiegelman teach all the claimed features except for a wireless transmitter for wirelessly communicating the fluid data from the controller to a remote device. Wirelessly transmitting data to a remote location is well-known in the art where measured data can be transmitted wirelessly to a remote location for easy and fast transmission.
Regarding claim 18, White teaches a fluid monitoring module (Fig. 1) comprising: an enclosure (51); a fluid sensing device (Fig. 2) assembled with the enclosure, the fluid sensing device including: a first body member defining a first end port, a first sensor port, and a first connecting port; a second body member defining a second end port, a second sensor port, and a second connecting port (see annotated figure above); a first fluid sensor (46) assembled with the first sensor port; and a second fluid sensor (48, 78) assembled with the second sensor port; and a controller in circuit communication with the first and second fluid sensors for receiving at least one of pressure indicating signals and temperature indicating signals from each of the first and second fluid sensors for measuring fluid data based on the received signals (Fig. 1). White does not teach the controller disposed within the enclosure and wherein the first end port, the second end port, the first connecting port, and the second connecting port are external to the enclosure. Arranging components internally or externally of an enclosure is nothing more than an obvious design choice as it is known to include the electronics in the housing from preventing the electronic components from environment and provide the connection ports externally of the housing for ease of forming connections top the external piping system.
Regarding claim 19, White teaches a flow restricting element (56) defining a flow restricting passage and including a first end connection coupled to the first connecting port and a second end connection coupled to the second connecting port (Fig. 2).
Regarding claim 20, while, White in view of Spiegelman fail to teach at least one blind coupling assembled with the first and second connecting ports to provide two separate dead-leg fluid monitoring locations at the first and second end ports, it is nothing more than an obvious form or coupling structure to form connection between two components to establish flow connections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,890,474. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the current application are directed to a fluid monitoring module and a flow sensing device that includes a first and second body member and a flow restricting element including connection components to couple the body members and the restricting element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark et al. (2006/0266128) teach a fluid flow measurement device including a restriction element arrangement with connection components between the first and second body members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        10/20/22